Citation Nr: 0925933	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decisions dated in January 
2004 and April 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  The January 
2004 rating decision denied entitlement to service connection 
for PTSD, and the April 2005 rating decision granted 
entitlement to service connection for Meniere's syndrome, 
assigning a 30 percent evaluation, effective from December 
2004.  The Veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review. 

In January 2008, the Board remanded the Veteran's claims in 
order to undertake additional stressor development, to 
provide the Veteran with proper VCAA notice and to afford him 
a VA examination.  In February 2008, the RO sent the Veteran 
a proper VCAA notice letter.  This letter also requested that 
the Veteran send additional information about his claimed 
stressor.  In September 2008, information about the Veteran's 
claimed stressor was forwarded to the U.S. Army and Joint 
Service Records Research Center (JSRRC).  The JSRRC responded 
later that same month that the Veteran's claimed stressor 
could not be verified, but to request morning reports from 
the National Personnel Records Center (NPRC).  In October 
2008, the RO contacted the NPRC.  A March 2009 response sent 
a morning report; however there was no mention of the claimed 
incident.  The RO therefore issued a formal finding of lack 
of information required to corroborate stressor(s) associated 
with the Veteran's claim for entitlement to service 
connection for PTSD.  

The Veteran was also afforded VA psychological and 
neurological examinations in April 2009 and May 2009, 
respectively.  Those examinations were based on the Veteran's 
oral history and a thorough examination of the Veteran.  
Although the Veteran's claims file was not available for 
these examinations, the Board finds that the Veteran was not 
prejudiced by this because there is no evidence in the claims 
file verifying the Veteran's claimed stressor and as such, as 
is explained more fully below, service connection for PTSD 
cannot be granted.  Therefore, the Board finds these 
examinations adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Accordingly, the Board finds that its remand 
directives have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have PTSD that is 
causally or etiologically related to a verified in-service 
stressor.

3.  The Veteran's Meniere's syndrome is not manifest by 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.

4.  The Veteran's Meniere's syndrome is manifest by hearing 
loss, recurring tinnitus and a peripheral vestibular disorder 
with dizziness and occasional staggering. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  The criteria for an initial rating in excess of 30 
percent for the Veteran's service-connected Meniere's 
syndrome have not been met pursuant to the provisions of 
Diagnostic Code 6205; however, the criteria for an initial 
rating of 40 percent, but no higher, for the Veteran's 
service-connected Meniere's syndrome have been met by 
separately evaluating his hearing impairment, tinnitus and 
vestibular disorder, pursuant to Diagnostic Codes 6100, 6204 
and 6260.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.87, Diagnostic Codes 6100, 6204, 
6205 and 62660(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service- 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Regarding the Veteran's claim of entitlement to service 
connection for PTSD, the Board finds that the VCAA duty was 
satisfied by a letter sent to the Veteran in June 2003.  The 
letter addressed all required notice elements and was sent 
prior to the initial unfavorable decision by the AOJ.  In 
this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Turning to the Veteran's claim of entitlement to an initial 
disability evaluation in excess of 30 percent for Meniere's 
syndrome, prior to the initial adjudication of the Veteran's 
claim for service connection in April 2005 in this case, a 
February 2005 letter satisfied the duty to notify provisions 
except that it did not inform him how a disability rating and 
effective date would be assigned should service connection be 
granted.  Nevertheless, because the claim for service 
connection for Meniere's syndrome had been granted, the 
defect of the notice about how a disability rating and 
effective date would be determined was harmless error as to 
that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. 
App. at 137.  In any event, the Veteran received notice of 
how VA determines disability ratings and effective dates in a 
February 2008 letter. 

However, by the time the February 2008 notice letter was 
sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing an August 2005 statement of the case (SOC) and May 
2009 supplemental statement of the case (SSOC).  These 
documents informed the Veteran of the regulations pertinent 
to his appeal, including the applicable rating criteria, 
advised him of the evidence that had been reviewed in 
connection with his appeal, and provided him with reasons for 
its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the Board 
concludes that the notice obligations set forth in sections 
7105(d) and 5103A of the statute have been fulfilled in this 
case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records, service personnel records, and applicable 
private treatment records are on file.  The Veteran has at no 
time referred to records that he wanted VA to obtain or that 
he felt were relevant to the claim that VA has not obtained 
on his behalf.  Moreover, VA afforded the Veteran a VA 
examination in January 2007 to evaluate his Meniere's 
syndrome, and in April and May 2009 to evaluate his PTSD.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are more than adequate.  The 
January 2007 VA examination was predicated on a full reading 
of the private and service treatment records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include the Veteran's private physician's October 
2004 opinion letter, and the statements of the Veteran.  

Although the April and May 2009 VA examinations did not 
involve a review of the Veteran's claims file, as was noted 
above, the Board finds that there was no prejudice to the 
Veteran because the Veteran's claimed stressor had not been 
verified, and the opinions were otherwise factually accurate 
in that they involved an oral history from the Veteran, as 
well as thorough psychiatric and neurologic evaluations.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e. DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f)(1) (2008).

Where VA determines that the Veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  The 
Veteran's service treatment records are negative for any 
complaints or treatment for PTSD.  In fact, on his September 
1969 separation examination, his psychiatric condition was 
noted to be clinically normal.  See 38 C.F.R. § 3.303(d) 
(2008).  The Veteran does not claim that he was diagnosed 
with or received treatment for PTSD during active military 
service.

The medical evidence of record does reflect that the Veteran 
has a current diagnosis of PTSD.  In this regard, a May 2003 
private evaluation and the April 2009 VA examination both 
provide the Veteran with a diagnosis of PTSD.  Thus, the 
Board finds that the Veteran does have a current disability. 

Nonetheless, service connection is still not warranted in 
this case because the Veteran's alleged stressors have not 
been verified.  A review of the Veteran's service treatment 
records and service personnel file do not contain any 
evidence of combat participation nor combat medals received.  
In this regard, the Veteran's DD 214 lists his military 
occupational specialty as a supply officer.  Therefore, the 
Veteran's lay testimony alone is insufficient to establish 
the occurrence of his claimed in-service stressors.  See 38 
C.F.R. § 3.304(f)(1) (2008).

In this case, the Veteran has claimed a stressful incident 
during service, which he described in a May 2003 letter.  The 
Veteran stated that the primary event that bothers him from 
his time in service was responding to an accident where a 2 1/2 
ton truck overturned in a ditch with several young soldiers 
hurt, missing limbs, and that some appeared dead.  He stated 
that this occurred in the fall of 1968 in northern Thailand.  
He continued that he was one of the first soldiers to arrive 
on the scene and it appeared that the truck had been blown 
off the road into the ditch.  He stated that one of the 
soldiers was missing part of his arm, and another had his 
shoulder reversed in its socket while others appeared dead.  
He also stated that another stressful incident included being 
spit on and cursed at by people in the San Francisco airport 
upon his return to the United States.

As noted above, because the Veteran did not participate in 
combat with the enemy, the record must contain service 
records or other independent credible evidence to corroborate 
his testimony as to the alleged stressors.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In January 2008, the 
Board remanded the Veteran's claim to attempt to verify his 
claimed stressors with the JSRRC.  Accordingly, in September 
2008, the RO submitted the Veteran's unit, name and service 
number to the JSRRC, and requested that the incident 
involving the overturned truck be verified during the period 
from August to November 1968.  However, a September 2008 
response from the JSRRC stated that they researched the 
Operational Report - Lessons Learned (OR-LL) submitted by the 
Veteran's unit, but they did not document an incident in 
which a truck overturned injuring several soldiers.  The 
JSRRC also researched the United States Military Casualty 
reports, which verified that there were 9 soldiers killed in 
Thailand between August and November 1968.  However, the 
JSRRC was unable to confirm if any of those soldiers were 
involved in the overturned truck incident because the Veteran 
did not provide their names or unit assignments.  The letter 
from the JSRRC continued that in order to provide further 
research concerning specific stressors, the Veteran must 
provide further information, to include the names and unit to 
the company/squadron level of the individuals that were 
injured or killed when their truck overturned.  The more 
detailed the information, the better the JSRRC was able to 
have a successful search.  The JSRRC also stated that they 
did not maintain Morning Reports (MRs), which could be used 
to verify daily personnel actions such as individuals being 
injured or killed, but that these could be obtained by 
contacting the NPRC.  

The RO sent the Veteran a letter in October 2008 informing 
him of the JSRRC's response, and requesting that he provide 
any additional information he may have about his claimed 
stressors.  The Veteran responded in December 2008 that he 
had no additional information to submit.  Subsequently, in 
March 2009, the NPRC responded and submitted a Morning Report 
from the period from August 1968 to November 1968 from the 
Veteran's unit.  A review of this morning report showed that 
in October 1968, one person was in the hospital.  However, 
the document did not indicate the reason the soldier was in 
the hospital.  There was also no information contained in the 
Morning Report that showed a truck was overturned causing 
injuries to soldiers.  

Accordingly, in March 2009, the RO issued a formal finding of 
lack of information required to corroborate stressors 
associated with the Veteran's claim for service-connection 
for PTSD.  In the formal finding, the RO explained that they 
had determined that the information required to corroborate 
the stressful events described by the Veteran were 
insufficient o allow for any further meaningful search.  The 
formal finding continued that all procedures to obtain this 
information from the Veteran had been properly followed.  
Evidence of written and telephonic efforts to obtain this 
information were in the file.  All efforts to obtain the 
needed information had been exhausted, and any further 
attempts would be futile.  

Furthermore, as was noted by the RO in its formal finding, 
the Veteran has not submitted any other evidence 
corroborating his claimed stressors.  The Board does observe 
a May 2004 lay statement from the Veteran's Commanding 
Officer at the time of the claimed incident.  The Commanding 
Officer stated that to the best of his knowledge, the event 
occurred on a Sunday afternoon, and that the Veteran was on 
duty that afternoon and was the first company officer on the 
scene.  He continued that he was off post that day and did 
not observe the accident scene until later that day.  He 
stated that he did not see the injured troops until they had 
been transported from the accident scene to the hospital.  
Although the injuries were quite serious, he did not remember 
any resulting deaths.  He continued that he did conduct an 
investigation and to the best of his knowledge the 2 1/2 ton 
truck was involved in a roadside accident.  

The Board notes that the Veteran's service personnel records 
show the name of the Commanding Officer in 1968 to be the 
same name as the person writing the letter in May 2004.  The 
Veteran's service personnel records also reflect that both he 
and the Veteran served together in Thailand.  However, the 
statement does not provide a more specific time period for 
when the claimed incident occurred, or the names and unit 
assignments of the soldiers involved.  Therefore, the Board 
finds that this statement does not provide any additional 
information that could be used to possibly verify the 
Veteran's claimed stressor.  

Therefore, because there is no corroborating evidence of 
record to verify the Veteran's claimed stressors, the Board 
finds that service connection for PTSD cannot be granted.  38 
C.F.R. § 3.304(f).

Although the Veteran may sincerely believe that his PTSD was 
caused by his claimed stressors during active service, the 
Veteran, as a lay person, is not competent to testify that 
his current PTSD was caused by his military service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In sum, the Veteran's claim for service connection for PTSD 
cannot be granted because his claimed in-service stressors 
have not been verified by any corroborating evidence.  Absent 
a verified in-service stressor and a medical nexus between 
such a verified in-service stressor and a current diagnosis 
of PTSD, service connection for PTSD must be denied.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for PTSD is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).

II.  Initial Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's Meniere's syndrome is currently 
evaluated as 30 percent disabling.  Pursuant to Diagnostic 
Code 6205, Meniere's syndrome manifesting hearing impairment 
with vertigo less than once a month, with or without 
tinnitus, is rated 30 percent disabling.  Meniere's syndrome 
manifesting hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus is rated 60 percent disabling.  
Meniere's syndrome manifesting hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus, is rated 100 percent 
disabling.  A Note to Diagnostic Code 6205 provides that 
Meniere's syndrome is to be rated either under these criteria 
or by separately rating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall rating.  The Note also provides 
that a rating for hearing impairment, tinnitus, or vertigo is 
not to be combined with a rating under Diagnostic Code 6205.  
38 C.F.R. § 4.87.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 30 
percent for his Meniere's syndrome.  In this regard, the 
Veteran has not been shown to have manifesting hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus. 

The Veteran was afforded a VA examination in January 2007.  
At that examination, the Veteran stated that in the last 
several years his episodes of vertigo had been steadily 
worsening.  He stated that when he did have those attacks, he 
felt a lot of fullness and pressure sensation in his right 
ear, associated with an increase in ringing of the ears, and 
what he felt was a complete loss of hearing in the right ear.  
He stated that over the last few years, these episodes had 
become more frequent, more severe and longer lasting.  He 
stated that whereas in the early course of the disease, he 
would have his attacks, he would feel slightly off balance 
but never disabled; whereas at this point, he had to squat on 
the ground or sit down to prevent himself from falling and 
injuring himself.  These episodes could last an hour to two 
hours at a time.  Associated with the attacks were feelings 
of panic and a loss of control.  After the attacks, he had a 
sense of lightheadedness and headache for quite a few hours.  
Previous visits to his private doctor had not revealed any 
evidence of tumor along the VIII nerve complex or any other 
intracranial problems.  The Veteran stated that he previously 
had an MRI as well as an auditory brain stem response 
examination, both of which were negative.  He had also 
adhered to the CAT's diet and had not smoked in 30 years.  He 
had decreased his salt intake to almost nothing and he had 
cut back dramatically on caffeine, in that he no longer drank 
soda and only had a small cup of coffee in the morning.  

In addition to these problems, the Veteran stated that with 
the onset of worsening episodes of vertigo, he had also 
noticed that his hearing seemed to be decreasing much more on 
the right than on the left.  He never had any operation to 
his ears, nose or throat.  He never had any head trauma or 
skull fracture.  He denied any history of cerebrovascular 
attacks or other chronic medical illnesses and he denied any 
traumatic noise exposure.  He also denied any history of 
similar disease of early hearing loss and dizziness in his 
family.  

An audiogram, performed in January 2007 was available and 
reviewed.  It revealed a mild to severe sensory nerve loss 
bilaterally starting at around 2000 Hz.  On the right side, 
he had profound sensory nerve hearing loss at 4000 Hz and 
above.  His tympanogram was normal bilaterally with canal 
volume of 3.4 on the right with 2.3 on the left with normal 
peak pressures.  His speech recognition was 94 percent on the 
right and 88 percent on the left.  Examination of the ears 
showed normal tympanic membranes bilaterally, with no 
evidence of perforation, traction, or middle ear perfusion; 
the boney landmarks were also intact.  His external auditory 
canals and external ears were normal bilaterally as well.  
Examination of the nose with anterior rhinoscopy does not 
demonstrate any abnormalities of the nasal mucosa.  There 
were no polyps and the middle turbinites were visual 
bilaterally.  Examination of the oral cavity did not show any 
masses, ulcerations or lesions.  The uvula was midline in 
elevation and the oropharynx was smooth and symmetric.  The 
tongue was mobile and no mucosal lesions were seen.  
Palpation of the neck did not show any lymph adenopathy or 
masses.  The laryngotracheal complex was mobile and midline.  
The thyroid was not palpable.  Romberg testing showed a mild 
drift toward the right as did the heel to toe walking.  Head 
thrust did not elicit any nystagmus.  The examiner concluded 
that the examination results were consistent with Meniere's 
syndrome.  

The Veteran's private physician also evaluated his Meniere's 
syndrome in October 2004.  At that evaluation, the Veteran 
reported that he had difficulty with recurrent bouts of 
dizziness characterized by feeling of spinning, loss of 
balance and staggering effect that did not allow him to 
continue his physical activities during those episodes.  It 
required him to sit or lie down until the spell passed.  He 
had had this difficulty for 20 years.  The spells occurred 
sporadically.  They were unassociated with certain movements 
or body positions.  They could occur any time, day or night.  
At the time of the evaluation, they occurred two to four 
times per week but in years past had occurred almost daily 
and sometimes more than once per day.  The vertigo lasts up 
to 5 minutes.  It was associated with nausea and in the past 
had been associated with vomiting and a feeling of fullness 
in the right ear.  

A previous audiogram showed hearing loss in the right ear.  
He had an evaluation a few years prior that included an EEG 
and an MRI, both of which were normal.  The Veteran had a 
history of loud noise exposure during his years of service 
associated with shooting rifles and exposure to artillery.  
He had no family history of inner ear disease.  Upon physical 
examination, the Veteran was alert and cooperative.  There 
was no proptosis.  Frenzl lens examination showed no 
nystagmus.  Romberg's position was assumed without 
difficulty.  His ear canals were clear.  Tympanic membranes 
were transparent and there was no middle ear effusion.  His 
nose, mouth and pharynx were clear.  Tympanogram A was 
indicative of normal middle ear and Eustachian tube function.  
His audiogram showed sensorineural hearing loss.  His right 
ear hearing loss was mild involving low frequencies and mid 
frequencies and severe to profound involving high 
frequencies.  His left ear had very mild high frequency loss.  
Discrimination was fairly well preserved at 92 percent 
bilaterally.  The private physician diagnosed recurring 
episodes of vertigo, chronic tinnitus and right-sided hearing 
loss consistent with Meniere's syndrome.

Thus, as reflected above, the Veteran's symptoms meet the 
criteria for a 30 percent rating under Diagnostic Code 6205, 
requiring objective evidence of hearing impairment with 
vertigo less than once a month, with or without tinnitus.  
However, the criteria for the next higher 60 percent rating 
requires evidence of a cerebellar gait one to four times per 
month.  Because there is no medical evidence indicating the 
presence of a cerebellar gait, the Veteran's disorder does 
not meet the criteria for a 60 percent rating under 
Diagnostic Code 6205.  Therefore, the Board finds that the 
currently assigned 30 percent rating for the Veteran's 
Meniere's syndrome is appropriate.  

The Board also notes that pursuant to Diagnostic Code 6205, 
Meniere's syndrome can be rated under the diagnostic criteria 
above, or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment and tinnitus, 
whichever method results in a higher overall evaluation.  

Diagnostic Code 6260 provides a 10 percent disability rating 
for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 
provides that a separate rating for tinnitus may be combined 
with a rating under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports a rating 
under one of those Diagnostic Codes.  Note 2 provides that 
only a single rating for recurrent tinnitus may be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note 3 provides that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) should not be rated 
under Diagnostic Code 6260, but should be rated as part of 
any underlying condition causing the tinnitus.  38 C.F.R. § 
4.87.

Diagnostic Code 6204 is used for rating peripheral vestibular 
disorders.  Peripheral vestibular disorders manifesting 
occasional dizziness are rated 10 percent disabling. 
Peripheral vestibular disorders manifesting dizziness and 
occasional staggering are rated 30 percent disabling.  A Note 
to Diagnostic Code 6204 provides that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable rating can be assigned under 
Diagnostic Code 6204.  Hearing impairment or suppuration 
shall be separately rated and combined.  38 C.F.R. § 4.87.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear 
had a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a). T he provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

The Veteran also underwent a VA audiological examination in 
January 2007.  At that examination, the Veteran complained of 
hearing loss and tinnitus.  He stated that he had the 
greatest difficulty hearing in background noise and crowds.  
He also reported a history of Meniere's disease for "many 
years."  He reported constant fullness, which had become 
much worse in the last two years.  The Veteran denied any 
other ear pathology, treatment or associated medical 
condition.  He also denied a family history of hearing loss.  
Concerning his tinnitus, the Veteran reported a constant 
bilateral tinnitus as a "ringing" that had increased in 
loudness and severity.  Turning to the Veteran's hearing 
loss, on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
70
75
LEFT
10
10
45
50
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  

Otoscopic examination revealed clear ear canals.  Pure tone 
audiometry for the right ear indicated normal hearing sloping 
to a severe high frequency sensorineural hearing loss.  In 
the left ear, hearing was normal sloping to moderately 
severe, sensorineural hearing loss.  

The results of the January 2007 VA examination correspond to 
Level I hearing bilaterally in Table VI.  38 C.F.R. § 
4.85(b).  When those values are applied to Table VII, a 
noncompensable rating is assigned.  38 C.F.R. § 4.85.  The 
Board has also considered whether a compensable evaluation 
for bilateral hearing loss is warranted under 38 C.F.R. § 
4.86.  At the time of the January 2007 VA examination, the 
Veteran's disability did not meet the requirements of 
38 C.F.R. § 4.86.  In this regard, the Veteran did not have 
pure tone thresholds of 55 decibels or more at each of the 
frequencies of 1000, 2000, 3000 or 4000 hertz or a pure tone 
threshold of 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Therefore, the Veteran's 
hearing loss would be evaluated as noncompensably disabling 
pursuant to Diagnostic Code 6100. 

With regard to the Veteran's tinnitus, the Federal Circuit 
has affirmed that Diagnostic Code 6260 authorizes only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Therefore, the Veteran's tinnitus would be 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
6260. 

Turning to the Veteran's vertigo, pursuant to the Note to 
Diagnostic Code 6204, objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned.  In this case, the 
medical evidence does show that the Veteran had objective 
findings of dizziness, manifested by occasional dizziness.  
Furthermore, the medical evidence also shows dizziness with 
occasional staggering; therefore, a 30 percent evaluation is 
warranted.  In this regard, at the January 2007 VA 
examination, the Veteran reported that during attacks, he had 
to sit or squat down to prevent himself from falling.  In 
addition, at his October 2004 private evaluation, the Veteran 
reported staggering effects that required him to sit down 
until the spell passed.  Accordingly, the Veteran's vertigo 
would be evaluated as 30 percent disabling pursuant to 
Diagnostic Code 6204.  

Therefore, evaluating the Veteran's hearing loss, tinnitus 
and vestibular disorder separately would produce a higher 
overall disability evaluation of 40 percent.  In this regard, 
as explained above, the Veteran's bilateral hearing loss is 
noncompensably disabling, his tinnitus is 10 percent 
disabling, and his vestibular disorder is 30 percent 
disabling.  Accordingly, the 30 percent evaluation previously 
assigned pursuant to Diagnostic Code 6205 for Meniere's 
syndrome does not result in a higher overall evaluation for 
the Veteran.  Therefore, for the reasons and bases expressed 
above, the Veteran's Meniere's syndrome should be evaluated 
pursuant to separate ratings for hearing loss, tinnitus and 
vertigo. 

However, the record contains no evidence showing the Veteran 
is entitled to a higher rating at any point during the 
instant appeal; therefore no staged ratings are appropriate.  
See Fenderson, supra.  Thus, the Board finds that the current 
separately assigned evaluations for hearing loss, tinnitus 
and vertigo are appropriate and that there is no basis for 
awarding a higher evaluation for Meniere's syndrome.  38 
C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
Meniere's syndrome is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service- connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected Meniere's syndrome has caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, at his January 2007 VA examination, the 
Veteran reported that he worked at a car dealership, and did 
not report any difficulties at his employment due to this 
disorder.  Therefore, the evidence of record did not 
indicate, nor did the Veteran contend, that he had marked 
interference with employment due solely to his service- 
connected Meniere's syndrome.  Additionally, the Board finds 
that the rating criteria to evaluate Meniere's syndrome 
reasonably describe the claimant's disability level and 
symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial combined rating of 40 percent, but 
no higher, for Meniere's syndrome is granted, pursuant to 
Diagnostic Code 6205, Note 1, which permits separate 
evaluations for hearing loss pursuant to Diagnostic Code 6100 
(noncompensable), tinnitus pursuant to Diagnostic Code 6260 
(10 percent disabling), and vertigo pursuant to Diagnostic 
Code 6204 (30 percent disabling). 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


